Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00069-CV

                   IN RE ESTATE OF JOHN WILLIAM MUELLER, Deceased

                           From the County Court, Atascosa County, Texas
                                        Trial Court No. 7702
                              Honorable Susan D. Reed, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 21, 2019

VACATED AND REMANDED

           The parties have filed a joint motion to dismiss the appeal stating they have settled the

underlying dispute. The parties request that we set aside the trial court’s judgment without regard

to the merits and remand the cause to the trial court for rendition of judgment in accordance with

the parties’ settlement agreement. The motion is granted. The “Order Approving Mediated

Settlement Agreement, Distributing Estate Assets, and Dismissing Jackie Mueller Mahoney’s

Claims With Prejudice” signed by the trial court on December 10, 2018 is vacated, and the cause

is remanded to the trial court for further proceedings. TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d).

                                                   PER CURIAM